DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-15 are pending.
Priority
3.	Acknowledgement is made of this continuation of U.S. Non-provisional Application No. 16/408,062, filed on 05/09/2019, which is a continuation of U.S. Non-provisional Application No. 15/307,241, filed on 10/27/2016, which claims foreign priority under 35 U.S.C. 119(a)-(d) to European Patent Application Nos. EP14166538.0, EP14166539.8, EP14166545.5, EP14167284.0, and EP14167483.8, filing dates 04/30/2014, 04/30/2014, 04/30/2014, 05/07/2014, and 05/08/2014, respectively.  The certified copies have been electronically retrieved in the present application, filed on 03/11/2021.
Information Disclosure Statement
4.	The IDSs filed on 02/08/2021, 04/06/2021, 04/26/2021, 12/15/2021, and 04/22/2022 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Claim Objections
5.	Claims 1-15 are objected to in the recitation of the abbreviation, “LPMO”, and in the interest of improving claim form, it is suggested that the full name of the abbreviation be recited at least once in the claims.  In the interest of compact prosecution, LPMO will be interpreted as lytic polysaccharide monooxygenase or GH61 polypeptides.
Claim Rejections - 35 USC § 112(b), or Second Paragraph
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claims 1 (claims 5-15 dependent therefrom) and 2 (claims 3-4 dependent therefrom), there is insufficient antecedent basis for the recitation of “the oxidation”.  It is suggested that applicants clarify the meaning of the claims.
	Regarding claim 11, the recitation of “wherein the enzyme composition is derived from a fungus” is indefinite because it is unclear what the metes and bounds of this phrase are intended to encompass.  It is unclear from the recitation in the claims whether the enzyme composition is recombinantly expressed in a fungus or if the enzyme composition is native to the fungus.  It is suggested that applicants clarify the meaning of the claims.
Regarding claim 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. (US Patent Application Publication 2010/0304437 A1; cited on IDS filed on 02/08/2021) in view of Cannella et al. (Biotechnology for Biofuels, 2012; cited on IDS filed on 02/08/2021), Podkaminer et al. (Biotechnology for Biofuels, 2012; cited on IDS filed on 02/08/2021), and Phillips et al. (American Chemical Society Chemical Biology, 2011; cited on IDS filed on 02/08/2021).
10.	Claims 1 and 5-15 are drawn to a process for preparation of a sugar product from lignocellulosic material, comprising:  a) optionally, pretreatment of the lignocellulosic material, b) optionally, washing of the optionally pretreated lignocellulosic material, c) enzymatic hydrolysis of the optionally washed and/or optionally pretreated lignocellulosic material using an enzyme composition comprising at least two cellulases and whereby the enzyme composition at least comprises LPMO, and d) optionally, recovery of a glucose-containing composition, wherein the amount of formed gluconic acid at the end of the enzymatic hydrolysis by the oxidation by LPMO of the lignocellulosic material containing cellulose and/or cellooligosaccharides is kept between 3 to 80 g/kg glucan present in the lignocellulosic material by adding a suitable amount of oxygen after the pretreatment and before and/or during the enzymatic hydrolysis to the lignocellulosic material.
	Claims 2-4 are drawn to a process for the preparation of a fermentation product from lignocellulosic material, comprising:  a) optionally, pretreatment of the lignocellulosic material, b) optionally, washing of the optionally pretreated lignocellulosic material, c) enzymatic hydrolysis of the optionally washed and/or optionally pretreated lignocellulosic material using an enzyme composition comprising at least two cellulases and whereby the enzyme composition at least comprises LPMO, and optionally purifying the hydrolysed lignocellulosic material, d) fermentation of the hydrolysed lignocellulosic material to produce a fermentation product, and e) optionally, recovery of a fermentation product, wherein the amount of formed gluconic acid at the end of the enzymatic hydrolysis by the oxidation by LPMO of the lignocellulosic material containing cellulose and/or cellooligosaccharides is kept between 3 to 80 g/kg glucan present in the lignocellulosic material by adding a suitable amount of oxygen after the pretreatment and before and/or during the enzymatic hydrolysis to the lignocellulosic material.
11.	With respect to claim 1, Garner et al. teach a process for degrading or converting a lignocellulosic material to produce a sugar product for fermentation comprising pretreatment of the lignocellulose material, washing the pretreated lignocellulosic material, enzymatic hydrolysis using an enzyme composition comprising at least two cellulases and an enzyme having cellulolytic enhancing activity, such as a GH61 polypeptide (synonymous to LPMO)  and recovery of a glucose containing composition.  Garner et al. also teach that gases can be introduced into the reactor during pretreatment, and that pretreatments such as biological and chemical pretreatments can be combined in order to provide optimal conditions for enzymatic hydrolysis [see Abstract; paragraphs 0012, 0039-0040, 0043, 0059, 0221, 0223-0226, 0240, 0254]. 
	With respect to claim 2, Garner et al. teach a process for degrading or converting a lignocellulosic material to produce a sugar product for fermentation comprising pretreatment of the lignocellulose material, washing the pretreated lignocellulosic material, enzymatic hydrolysis using an enzyme composition comprising at least two cellulases and an enzyme having cellulolytic enhancing activity, such as a GH61 polypeptide (synonymous to LPMO)  and recovery of a glucose containing composition for fermentation into ethanol and recovery of the ethanol.  Garner et al. also teach that gases can be introduced into the reactor during pretreatment, and that pretreatments such as biological and chemical pretreatments can be combined in order to provide optimal conditions for enzymatic hydrolysis [see Abstract; paragraphs 0012, 0039-0040, 0043, 0059, 0221, 0223-0226, 0240, 0254-0260, 0273].
	With respect to claim 3, Garner et al. teach the process wherein the fermentation is conducted with a microorganism that is able to ferment pentose sugars [see paragraph 0264].
	With respect to claim 4, Garner et al. teach the process wherein the microorganism is Saccharomyces cervisiae, in which genetic modifications have been made for fermentation of pentose sugars [see paragraphs 0263 and 0267].
	With respect to claim 7, Garner et al. teach the process wherein the types of reactors that can be used include a fed-batch stirred reactor, a batch stirred reactor, a continuous flow stirred reactor with ultrafiltration, and/or a continuous plug-flow column reactor, fluidized bed, upflow blanket, immobilized, and extruder type reactors for hydrolysis and/or fermentation, and Garner et al. also teach that process time, temperature and pH conditions can be readily determined by one skilled in the art [see paragraphs 0222 and 0248].  Such reactor systems were well known in the prior art at the industrial scale, and mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.  See MPEP 2144.04.IV.  
	With respect to claim 8, Garner et al. teach that the enzymatic hydrolysis is performed for about 12 to 96 hours [see paragraph 0249].
	With respect to claim 9, Garner et al. teach the process wherein the enzyme composition retains activity for about 96 hours, since the process is carried out for 96 hours, the enzymes would be expected to retain activity for this time frame [see paragraph 0249].
	 With respect to claim 10, Garner et al. teach the process wherein the hydrolysis is carried out at a temperature of about 50oC [see paragraph 0249].
	With respect to claim 11, Garner et al. teach the process wherein the enzymes can be derived from a fungus including Talaromyces emersonii, which is now Rasamsonia [see paragraphs 0039, 0120, and 0124].
	With respect to claim 12, Garner et al. teach the process wherein the dry matter contend in the hydrolysis step is about 10% to about 40% wt.
	With respect to claim 13, Garner et al. teach the process wherein the types of reactors that can be used include a fed-batch stirred reactor, a batch stirred reactor, a continuous flow stirred reactor with ultrafiltration, and/or a continuous plug-flow column reactor, fluidized bed, upflow blanket, immobilized, and extruder type reactors for hydrolysis and/or fermentation, and Garner et al. also teach that process time, temperature and pH conditions can be readily determined by one skilled in the art [see paragraphs 0222 and 0248].
	With respect to claim 14, Garner et al. teach the process wherein the enzyme hydrolysis and fermentation occur simultaneously using a yeast (fungus) [see paragraph 0250].
	However, Garner et al. does not explicitly teach the process of claims 1 and 2, wherein the amount of formed gluconic acid at the end of the enzymatic hydrolysis by the oxidation by LPMO of the lignocellulosic material containing cellulose and/or cellooligosaccharides is kept between 3 to 80 g/kg glucan present in the lignocellulosic material by adding a suitable amount of oxygen after the pretreatment and before and/or during the enzymatic hydrolysis to the lignocellulosic material; the process of claim 5, wherein oxygen is added to the lignocellulosic material; the process of claim 6, wherein the oxygen is added in the form of bubbles; and the process of claim 15, wherein the oxygen is introduced as an oxygen-containing gas, optionally air.
	Cannella et al. teach that oxidative enzymes such as GH61 present in new commercial enzyme preparations have shown to increase cellulose conversion yields; however despite the advantage of the oxidative enzymes, it is shown that aldonic acids, such as gluconic acid, produced by oxidation of cellulose by GH62 proteins can be a strong inhibitor of beta-glucosidase (cellulase) [see Abstract; p. 2, column 2; p. 5, column 1].  
	Podkaminer et al. teach that aerobic conditions in thermophilic simultaneous saccharification and fermentation conditions enhanced ethanol production as compared to anaerobic conditions, which may be due to the inactivation of oxygen dependent GH61 during anaerobic conditions [see Abstract].  Podkaminer et al. further teach that to confirm the effect of aeration on enhanced ethanol production, samples were removed every 24 hours and transferred to sterile air-filled bottles and as a control, samples were also drawn and placed into bottles purged with nitrogen gas to remove all oxygen [see p. 45, column 2, first paragraph].  Podkaminer et al. teach that upon transfer to the air-filled bottles sugars immediately accumulated, while ethanol production continued at a declining rate in nitrogen filled bottles [see p. 45, column 2, first paragraph].
Phillips et al. teach that that formation of oxidized sugars by GH61 was oxygen dependent, suggesting that GH61 are oxidases [see p. 1402, column 2, paragraph 1].  Phillips et al. further teach that evidence that GH62s are copper enzymes requiring electron transfer from CDH to cleave cellulose in an oxygen-dependent manner provides the basis to propose a chemical mechanism for a new group of enzymes acting as a polysaccharide monoxygenase [see p. 1402, column 2, first paragraph].
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Garner et al., Cannella et al., Podkaminer et al., and Phillips et al. according to the teachings of Cannella et al., Podkaminer et al., and Phillips et al. to optimize the oxygen during the enzymatic hydrolysis to regulate gluconic acid production in the method of Garner et al. because Garner et al. teach methods for producing ethanol from lignocellulosic material using cellulases and GH61 polypeptides.  Cannella et al. teach that GH61 present in new commercial enzyme preparations have shown to increase cellulose conversion yields, but as a caveat gluconic acid produced by GH61 can inhibit cellulases.  Both Podkaminer et al. and Phillips et al. identify GH61 as an oxidase that enhance ethanol production when oxygen is present.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Garner et al., Cannella et al., Podkaminer et al., and Phillips et al. because Cannella et al. acknowledges that GH61 present in new commercial enzyme preparations have shown to increase cellulose conversion yields, but as a caveat gluconic acid produced by GH61 can inhibit cellulases, and both Podkaminer et al. and Phillips et al. identify GH61 as an oxidase that enhance ethanol production when oxygen is present.  One of ordinary skill in the art would desire to optimize the concentration of oxygen through routine experimentation to find the balance between inhibitory gluconic acid production and enhanced ethanol production because GH61 requires oxygen for activity and its enhanced ethanol production activities.  See MPEP 2144.05.II.A.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,337,040. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-25 of the ‘040 patent recite processes for the preparation of a sugar product from lignocellulosic material, comprising:  enzymatic hydrolysis and oxidation of the lignocellulosic material in the presence of an enzyme composition comprising at least two cellulases and a lytic polysaccharide monooxygenase (LPMO); adding 20-10,000 mmol of oxygen per kg glucan to the lignocellulosic material during the enzymatic hydrolysis; wherein the enzymatic hydrolysis is conducted until at least 70% of the available sugar in the lignocellulosic material is released; and wherein at the end of the enzymatic hydrolysis the amount of gluconic acid formed during oxidation of the lignocellulosic material is kept between 3 to 10 g/kg glucan present in the lignocellulosic material.
14.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,144,939.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-32 of the ‘939 patent recite processes for the preparation of a sugar product from lignocellulosic material, comprising enzymatic hydrolysis of the lignocellulosic material using an enzymatic composition comprising at least two cellulases and whereby the enzyme composition at least comprises lytic polysaccharide monooxygenase (LPMO), wherein oxygen is consumed in amounts corresponding to between 20 and 5000 mmol molecular oxygen per kg glucan present in the lignocellulosic material, the oxygen is added during the enzymatic hydrolysis of the lignocellulosic material, oxygen is added to the lignocellulosic material so that the dissolved oxygen concentration in the liquid phase is more than 0.02 mol/m3 when measured at about 62oC, and normal atmospheric pressure.  Although the claims do not recite “wherein the amount of formed gluconic acid at the end of the enzymatic hydrolysis by oxidation by LPMO of the lignocellulosic material containing cellulose and/or cellooligosaccharides is kept between 3 to 80 g/kg glucan present in the lignocellulosic material”, it is the examiner’s position that this feature is inherent to the recited process of the ‘939 patent.  Since the Office does not have the facilities for examining and comparing applicants’ process with the process of the ‘939 patent, the burden is on the applicant to show a novel or unobvious difference between the claimed process and the process of the ‘939 patent (i.e., that the process of the ‘939 patent does not possess the same material structural and functional characteristics of the claimed process). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
15.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,597,689.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the ‘689 patent recite processes for the preparation of a sugar product from lignocellulosic material, comprising pretreatment of the lignocellulosic material; optionally, washing of the pretreated lignocellulosic material; enzymatic hydrolysis of the optionally washed and/or pretreated lignocellulosic material using an enzyme composition comprising at least two cellulases and whereby the enzyme composition at least comprises lytic polysaccharide monooxygenase (LPMO); and optionally recovery of a glucose containing composition; wherein oxygen is consumed in a amounts corresponding to between 20 and 5000 mmol molecular oxygen per kg glucan present in the lignocellulosic material, the oxygen is added after the pretreatment and before and/or during the enzymatic hydrolysis of the lignocellulosic material, and wherein the dissolved oxygen concentration in the enzymatic hydrolysis is more than 0.02 mol/m3 when measured about 62oC and normal atmospheric pressure.	Although the claims do not recite “wherein the amount of formed gluconic acid at the end of the enzymatic hydrolysis by oxidation by LPMO of the lignocellulosic material containing cellulose and/or cellooligosaccharides is kept between 3 to 80 g/kg glucan present in the lignocellulosic material”, it is the examiner’s position that this feature is inherent to the recited process of the ‘689 patent.  Since the Office does not have the facilities for examining and comparing applicants’ process with the process of the ‘689 patent, the burden is on the applicant to show a novel or unobvious difference between the claimed process and the process of the ‘939 patent (i.e., that the process of the ‘689 patent does not possess the same material structural and functional characteristics of the claimed process). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
16.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,047,573.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of the ‘573 patent recite a process for preparation of a sugar product from lignocellulosic material, comprising:  optionally, pretreatment of the lignocellulosic material; optionally, washing of the optionally pretreated lignocellulosic material; enzymatic hydrolysis of the lignocellulosic material, the optionally washed and/or the optionally pretreated lignocellulosic material in the presence of an enzyme composition comprising at least two cellulases and at least a lytic polysaccharide monooxygenase (LPMO); adding 20-10,000 mmol of oxygen per kg glucan to the lignocellulosic material during the enzymatic hydrolysis; and optionally, recovery of a glucose-containing composition; thereby producing the sugar product; wherein at the end of the enzymatic hydrolysis the amount of gluconic acid formed during oxidation of the lignocellulosic material is kept between 3 to 10 g/kg glucan present in the lignocellulosic material. 
Conclusion
17.	Status of the claims:
	Claims 1-15 are pending.	
	Claims 1-15 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656